             Case 1:20-cv-00923-DAD-JLT Document 5 Filed 09/30/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   FERNANDO A. VAZQUEZ,                                 CASE NO: 1:20-cv-00923-DAD-JLT
12                 Plaintiff,                             ORDER CLOSING THE ACTION
     v.                                                   (Doc. 4)
13

14   NORTHBROOK INDEMNITY COMPANY,
15
                    Defendant.
16

17           The parties have stipulated to the action being dismissed with prejudice with each side to ebar

18   their own fees and costs. (Doc. 4) The Federal Rules of Civil Procedure Rule 41 makes such

19   stipulations effective immediately with further order of the Court. Because all parties who have

20   appeared in the action signed the stipulation (Doc. 22), it “automatically terminate[d] the action.”

21   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is

22   DIRECTED to close this action.

23
     IT IS SO ORDERED.
24

25
          Dated:   September 29, 2020                          /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
